Name: Commission Decision of 19 June 1978 authorizing the French Republic not to apply Community treatment to men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B (NIMEXE codes 61.01-62; 64; 66; 72; 74; 76 - 61.02-66; 68; 72) of the Common Customs Tariff, originating in Thailand and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-12

 nan